DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim on lines 1-2 states “the plurality of the plurality of consumable……” which appears indefinite.  Whether a typographic error of otherwise, the claim is required to be clarified.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al. (US 2015/0126430 A1), in view of Glenn et al. (US 2012/0021026 A1).
Regarding claims 1, 3-4, 12-16 and 20, Ramirez teaches a plurality of multi-article sheet product (with single sheets separated by perforation lines; 11, 45, claim 15) which the consumable single use article (wrinkle reducer and deodorizing sheet) is a carrier of active ingredient  for laundry during drying cycle (abstract, 5) comprising active fabric conditioning agents of (more than one quaternary ammonium fatty acid derivatives) tallow dimethyl-ammonium chloride (DTDAC) and dipalmitoylethyl hydroxyethylammonium methosulfate; [0020], auxiliary ingredients for the sheet such as PVA polymer added with natural and synthetic fibers, polyvinyl alcohol, polyethylene and cellulose (as identically indicated by applicant’s disclosure, PgPub: 59); [28, 33].  Ramirez further teaches (claim 13-16) fibrous film forming structurant; [28, 30],  other auxiliary active agents such as perfume; [0028], and anti-wrinkle agent; [13, 17, 20], wherein the amount of active agents delivered onto the fabric material or cloth, in an automatic dryer, is dependent on the time duration of drying process; [10-12, 55, 60].  
Regarding claim 1,  Ramirez does not teach the article’s density.  However, the analogous art of Glenn et al. teaches a laundry article, comprising a similar active ingredients, wherein the density of the articles is in the range of 0.01-0.6 gr/cc; [28].  At the time, before the effective filling date, of invention it would have been obvious to a person of ordinary skill in the art to select the taught density of Glenn for Ramirez’s article with the motivation of designing the article for being able to carry the intended amount of fabric (laundry) treating and conditioning ingredients.
 	Regarding claims 1 and 18-19,  Ramirez does not teach the instantly claimed Free Melt Flow value and lamellar structure response. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed material (PVA polymer added with natural and synthetic fibers, polyvinyl alcohol, polyethylene, cellulose…etc.; 28, 33) used in the construct of the sheet, and the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. Free Melt Flow value and lamellar structure response, would expectedly (experimentally) be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 17,  Ramirez teaches the sheets having dimensions of 1-10 (length and width) and thickness of about 10 millimeter; [12, claim 24].  The claimed density is addressed above. With respect to the claimed volume, it should be noted that this parameter is dependent on the number of used constituent layers of the sheet and the existing distances between them (void spaces for holding active material to be added afterward), which is construed as a routine experimental practice during manufacturing of the product, and thus obvious to obtain as a product design.

Claims 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al. (US 2015/0126430 A1), Glenn et al. (US 2012/0021026 A1), as applied to claim 1, and further in view of Yu et al. (US 2009/0144913 A1).
Regarding claim 2, Ramirez does not teach the article’s active agent amount.
However, the analogous art of Yu teaches an article wherein the amount of dispersed/ deposited active material is greater than 90 w%; [page 15: Table 1]. At the time, before the effective filling date, of invention it would have been obvious to a person of ordinary skill in the art to deposit a higher amount of active ingredients on the article with the motivation of treating higher volumes of substrates (fabrics, laundry) with a given single use article, as taught by Yu above.
	Regarding claims 7-8, Ramirez does not teach the instantly claimed fatty alcohols.  However, Yu teaches a laundry article comprising conditioning active of cetearyl (cetyl and stearyl) fatty alcohol; [74].  At the time, before the effective filling date, of invention it would have been obvious to a person of ordinary skill in the art to add the alcohol of Yu to the conditioning (softening actives) ingredient of Ramirez with the motivation of providing anti-static and emulsifying properties to the composition, for its improved  delivery, as taught by Yu above. 
Regarding claims 9-11, Ramirez does not teach the claimed ratios of “fatty alcohol/quaternary ammonium” and “fatty acid/quaternary ammonium”.  However, it is noted that these ratios are considered a parameter dependent on the intended property for the active agent’s delivery to the fabric during the drying process, and is construed as an obvious routine laboratory experimentation. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize its proportions to achieve the desired above-mentioned ratios through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al. (US 2015/0126430 A1), Glenn et al. (US 2012/0021026 A1), as applied to claim 1, and further in view of Zhang et al. (US 2008/0132437 A1).
Regarding claim 5-6, Ramirez does not, exactly, teach the claimed fabric conditioning actives (fatty acid derivatives of quaternary amines; i.e. stearic acid),  even though it teaches a very similar ones as stated above; [20].  However, the analogous art of Zhang (fabric conditioning composition) teaches conditioning actives such as dimethyl bis(stearoyl oxyethyl) ammonium chloride; [97].  At the time, before the effective filling date, of invention it would have been obvious to a person of ordinary skill in the art to add (or substitute) the quaternary ammonium active of Zhang to Ramirez’s composition as a complete functional equivalent active ingredient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1)- 	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,975,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1-20 correspond to claim 1-19 of “339 B2” which are basically near-identical in scope.

2)- 	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,975,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;;
Claim 1 corresponds to claim 1 of “340 B2” which are very similar in scope, with the only difference that is the “fibrous material limitation” of “340 B2”. 
Claims 3-4 and 9 and 11 correspond to claim 3-4, 5 and 7 which are the same in scopes.
Claim 10 correspond to claim  6 of “340 B2” which are identical.
Claim 12 correspond to claim  8 of “340 B2” which are identical.
Claim 17 correspond to claim  12 of “340 B2” which are identical.
Claims 18-19 correspond to claims 13-14 of “340 B2” which are identical.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/08/23

/LIAM J HEINCER/Primary Examiner, Art Unit 1767